DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference “25” for the interstitial space, paragraph [0081] of the original PG Pub is not in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 recites the phrase "preferably" in line 1, which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the fluid" in line 2, "it comprises" in line 20 (where it is noted it is not clear what “it” refers to in antecedent basis); Claim 14, "the side facing" in line 2; Claim 10, "the atmospheric pressure value" in line 5; Appropriate correction is required; 
Claim 19 recites “a valve comprising two stages…the valve according to claim 1”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear if the “A valve comprising two stages” is meant to be a valve assembly that includes two valves that control two stages of fluid flow, or some other arrangement, as it is unclear if the valve of claim 1 is meant to be the entire valve or merely the second stage valve? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-9, 14 (as indefinitely understood)is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bornholdt (US 3606241) and/or in view of Morozumi (US 4998561)
Claim 5 (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt and/or in view of Morozumi as applied to claims 1-4 (as indefinitely understood) above, and further in view of Ewing (US 4796854); 
Claim 10-13, 18 (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt and/or in view of Morozumi as applied to claims 1 and 9 (as indefinitely understood) above, and further in view of Bergamini (US 5586575) and Koch (US 6234189); 
Claim 19-22 (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornholdt and/or in view of Morozumi as applied to claim 1 (as indefinitely understood) above, and further in view of Grando (US 5979484); 


Bornholdt discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    902
    814
    media_image1.png
    Greyscale

A valve for fluids (figures 1, 2, controls gas through the valve, abstract), preferably for gases, comprising: an inlet passage (at 4) and an outlet passage (downstream of 5) for the fluid within which a primary volume (of 4) is defined; a shutter (3) interposed between the inlet passage and the outlet passage and movable along a movement direction (along 11) between an open position (as seen in figure 1), in which it allows the flow of the fluid from the inlet passage to the outlet passage, and a closed position (with 3 seated on seat 2), in which it prevents the flow of fluid; an actuating means (10 and 11) movable along the movement direction and operatively active on the shutter for moving the shutter itself into the open position(i.e. the valve is spring biased closed via spring 12 and via fluid pressure in 19 acting there in); a first stabilization membrane (at 18) interposed between the shutter (3) and a fixed portion of the valve (body 1, and fixed body portions of 6/16); said first stabilization membrane being conformed so as to expose an active wall (at 1002) to the fluid present between the outlet passage and the shutter (fluid in 21 acts on the outer surface 1002 facing the shutter and fluidly interconnected therewith to the back surface of the shutter 3 and downstream port when closed); said active wall having an outer surface (1002) arranged at the outlet passage (as discussed) and facing towards a rear surface (top surface of 3 as discussed) of the shutter opposite If it could be persuasively argued at some future unforeseen date that Bornholdt does not explicitly disclose: rating the surface differentials of the shutter and diaphragm to force via pressure the shutter to a closed position; Considering that Morozumi teaches: rating the surface differentials of the balanced shutter (8 figure 1) to close the shutter based on pressure differential of the fluid to allow the valve to close (i.e. the transverse surface area figure 1 receiving P1 is greater than the inner surface area receiving P1S opposite), tending to pressure close the valve; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to rate the opposed surface differentials of Bornholdt of the shutter and diaphragm with the diaphragm having less exposed pressure surface than that of the upper surface of the shutter of Bornholdt as taught via the exposed surface differentials of Morozumi where rating the surface differentials of the balanced shutter as taught in Morozumi is arranged to close the shutter based on pressure differential of the fluid to allow the valve to close as taught in Morozumi for that of Bornholdt where the transverse surface areas of the shutter receiving more pressure than the inner surface area receiving of the diaphragm opposite there to, for the purpose of providing an arrangement that will tend to pressure close the valve (in addition to the spring closing of the valve of Bornholdt.)  	

Bornholdt discloses (or as modified for the reasons discussed above) in claim 2:  The valve according to claim 1, wherein the actuating means extends along an axis of extension (central to the main axis and…) parallel to the movement direction. 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 3: The valve according to claim 2, wherein the first stabilization membrane surrounds said axis of extension (of 11); said first stabilization membrane lying on a substantially orthogonal plane (along 1006) to the axis of extension. 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 4: The valve according to claim 3, wherein the active wall (i.e. 1002) is inclined (i.e. the wall 1002 is curvilinearly inclined) with respect to the axis of extension moving towards the shutter. 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 5: The valve according to claim 4, wherein the first stabilization membrane is of the [diaphragm] type (18 is a diaphragm membrane type) for following the movement of the actuating means along the movement direction; Bornholdt does not disclose: using a bellows; although Ewing teaches: utilizing a bellows as the stabilizing membrane (where using a bellows allows for a narrower arrangement and narrower application of fluid on the stabilizing membrane, and also acts to maintain a radial centering of the membrane and the actuator in axial alignment Col 4 ln 29-35.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a bellows type diaphragm as taught in Ewing for the first stabilization membrane of Bornholdt, for the purpose of maintaining the centering of the membrane and also the connected actuating means, for the additional purpose of also allowing for a narrower application of fluid pressure on the stabilizing membrane. 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 6: The valve according to claim 3, wherein the active wall has a concavity extending away from the shutter substantially along the movement direction (the inside concavity 1004 of 18 extends or curves away from the shutter 3). 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 7: The valve according to claim 1, wherein the first stabilization membrane comprises a sleeve (1008 is an annular sleeve or bushing that fixedly connects the membrane 18 and is…) connected to the active wall and arranged adjacent to at least part of the actuating means for being constrained to the latter at the shutter. 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 8: The valve according to claim 1, comprising an elastic element (12) interposed between the fixed portion (i.e. the fixed portion of 13/14/16/1) of the valve and the shutter (i.e. the movable portion 10/11/3) for moving and/or keeping the shutter in the closed position (i.e. spring biasing the valve closed.)  

Bornholdt discloses (or as modified for the reasons discussed above) in claim 9: The valve according to claim 8, wherein the first stabilization membrane has a connecting portion (at 1010) arranged between the elastic element (12) and the fixed portion (1, along direction 1012 under a broad reasonable interpretation, as the connecting portion is fixed, there being no requirement for the direction of the arrangement, and it would be improper to import limitations from the written description into the claim language without special definition or means/function nonce style language.)  

Bornholdt discloses (or as modified for the reasons discussed above) in claim 10: The valve according to claim 1, comprising a second stabilization membrane (17) arranged fitted into the secondary volume (19) for splitting it into an auxiliary volume (at 19 upper area) and an intermediate volume (25); said intermediate volume being comprised between the first stabilization membrane and the second stabilization membrane for containing a fluid (oil) at a pressure substantially equal to the [another] pressure value. Bornholdt does not disclose: utilizing atmospheric pressure as the intermediate fluid pressure; snap fitting the parts together; although Bergamini teaches: providing an atmospheric pressure port (at 19 figure 1) for providing the intermediate volume with atmospheric pressure (i.e. to equalize pressure inside and outside of the valve actuator); Koch teaches: snap ring fitting (15, 20, 24 Col 3 ln 20-25 so as to secure the parts to the rods); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a port to atmosphere in that of Bornholdt between the intermediate volume and the outside as taught in Bergamini, for the purpose of equalizing the pressure inside and outside the actuator of Bornholdt as taught in Bergamini’s actuator; and, 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to attach the stabilization membrane of Bornholdt into the secondary volume as taught in Bornholdt, by utilizing as taught by Koch, a snap ring to fixedly secure the membrane connection to the actuating means of Bornholdt as taught via the snap ring connection of Koch, all for the ostensible purpose of providing a quick disconnect connection, and ease of assembly/disassembly, through the use of a snapping fastener. 

Bornholdt discloses (as modified for the reasons discussed above) in claim 11: The valve according to claim 10, wherein said interstitial space and said through hole are configured to put said inlet passage in fluid communication with said auxiliary volume (19) so that the fluid under normal pressure conditions acts on the second stabilization membrane to counterbalance the pressure induced on the shutter (as discussed above.)  

Bornholdt discloses (as modified for the reasons discussed above) in claim 12. The valve according to claim 10, wherein the actuating means comprises an actuating shaft (outer shaft of 11) extending along the movement direction at least from the auxiliary volume (19) towards an operating end arranged in the main volume (at 4). 

Bornholdt discloses (as modified for the reasons discussed above) in claim 13: The valve according to claim 12, wherein the actuating means comprises a tubular element (10 is tubular) extending along the movement direction within which the actuating shaft (11) is inserted for placing the main volume (4) in fluid connection with the auxiliary volume (19). 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 14: The valve according to claim 9, wherein the connecting portion on the side facing towards the secondary volume has a flat surface (at 1014 that is nearly…) orthogonal with respect to the axis of extension exposed to the pressure of the fluid so as to apply a thrust pressure on the shutter towards the closed position (as seen in figure 2, the pressure from 19 presses against the incompressible volume of the oil in the region 25, which transfers pressure to the membrane extending orthogonally out of the fixed portion at 1010, and applying a compressive force from the side facing away from the shutter to thrust the shaft 11 to move the shutter towards as closed position.)  

Bornholdt discloses (or as modified for the reasons discussed above) in claim 18: The valve according to claim 12 comprising a magnetic activation means (solenoid 6) operatively active on a movement end of the actuating shaft opposite the operating end for moving said actuating shaft along the movement direction. 

Bornholdt discloses (or as modified for the reasons discussed above) in claim 19: A valve comprising two stages (open stage and closed stage), wherein at least a second stage (closed stage) comprises the characteristics of the valve according to claim 1; if it could be persuasively argued at some future unforeseen date that Bornholdt does not disclose: a first valve arranged to provide a separate fluid flow control stage: Grando teaches: a first valve (at 14/10 in the gas line and…) arranged at the inlet of the second valve stage, and upstream of the outlet of the (second) valve, so as to provide a separate fluid flow control stage (shut off the flow of gas to the down stream device, Col 4 ln 10-15); 
Considering that both Bornholdt and Grando deal with the control of gas fluid through a line via the use of fluid regulated valves, and considering one of ordinary skill in the art would consider various pressure regulated gas valve arrangement when addressing such fluid control as addressable in the claimed invention…accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the valve of Borholdt as taught in the gas valve arrangement of Grando, with a (another i.e. first) valve arranged at the inlet of the (second) valve stage of Bornholdt as taught in Grando, and upstream of the outlet of the (second) valve of Bornholdt as taught in Grando, so as to provide a separate fluid flow control stage controlling a separate fluid flow as taught in Grando, for the purpose of providing a shut off of the flow of gas to the down stream device as taught in Grando.  

Bornholdt discloses (as modified for the reasons discussed above) in claim 20: The valve according to claim 19, wherein a first stage (that of 14/10 of Bornholdt/Grando) comprises a further shutter (i.e. 14) arranged in the primary volume (at 4 of Bornholdt as taught in Grando, as modified for the reasons discussed above) and movable along the movement direction between a flow position (open), in which it allows the passage of fluid towards the shutter, and a locked position (closed as modified for the reasons discussed above), in which it prevents the passage of fluid. 

Bornholdt discloses (as modified for the reasons discussed above) in claim 21: The valve according to claim 20, comprising a tertiary volume (the volume in the seat 2 at the inlet of Bornholdt/Grando as modified for the reasons discussed above) interposed between the shutter (3, Bornholdt) and further shutter (14 Bornholdt/Grando) having an inlet opening (bottom adjacent 14 of Bornholdt/Grando as modified for the reasons discussed above) in fluid communication with the inlet passage and an outlet opening (upper end at 2) in fluid communication with the outlet passage; said shutter abutting on said outlet opening when in the closed position; said further shutter abutting on said inlet opening when in the locked position (as shown in Grando where 14 closes on the inlet seat adjacent thereto for the reasons discussed above as so modified, to provide a system shut off valve control stage.)   

Bornholdt discloses (as modified for the reasons discussed above) in claim 22: The valve according to claim 21, Bornholdt does not disclose, although Grando teaches: the actuating shaft (at 19a figure 1) is common to both of the shutters (i.e. extends to press the bottom further shutter 14 of Grando, to the open position) and is configured to move the shutter and the further shutter; said actuating shaft being inserted in the intermediate volume so that the operating end interacts with the further shutter (all for the purpose of resetting the further shutter of Grando 14 to the open position for later shutoff), and accordingly, 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide an end extension to the shaft of Bornholdt as taught in Grando, with the actuating shaft for Bornholdt as taught in Grando being commonly engageable to both of the shutters as taught in Grando where the shaft of Bornholdt can be extended to press the bottom further shutter of Bornholdt/Grando to the open position as taught by Grando and is configured to move the shutter and the further shutter; said actuating shaft being inserted in the intermediate volume of Bornholdt/Grando as taught in Grando, so that the operating end interacts with the further shutter, all for the purpose of resetting the further shutter to the open position for later shutoff, as discussed above. 
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 16 and 17 depend from what would be an allowable independent parent claim. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the connecting portion has a blind cavity defined in part by the side of the first stabilization membrane facing towards the secondary volume (W) for containing a quantity of fluid infiltrated between the first stabilization membrane and the fixed portion so as to apply a thrust pressure on the shutter towards the closed position” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753